Name: Council Decision 2006/807/CFSP of 20 November 2006 implementing Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories
 Type: Decision
 Subject Matter: EU finance;  European construction;  Asia and Oceania;  cooperation policy;  public finance and budget policy
 Date Published: 2007-08-01; 2006-11-25

 25.11.2006 EN Official Journal of the European Union L 329/76 COUNCIL DECISION 2006/807/CFSP of 20 November 2006 implementing Joint Action 2005/797/CFSP on the European Union Police Mission for the Palestinian Territories THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (1), and in particular Article 14(2) thereof, in conjunction with the second indent of the first subparagraph of Article 23(2) of the Treaty on European Union, Whereas: (1) By Joint Action 2005/797/CFSP the Council established a European Union Police Mission for the Palestinian territories (hereinafter EUPOL COPPS) for a period of three years. The operational phase of the EUPOL COPPS started on 1 January 2006. (2) In accordance with Article 14(2) of that Joint Action, the final budget of EUPOL COPPS for the year 2007 should be decided, HAS DECIDED AS FOLLOWS: Article 1 The final budget of EUPOL COPPS for the period from 1 January until 31 December 2007 shall be EUR 2 800 000. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 20 November 2006. For the Council The President J. KORKEAOJA (1) OJ L 300, 17.11.2005, p. 65.